Beatty, C. J. (concurring).—
I concur in the judgment and generally in the opinion of Justice De Haven, but I am not willing to say that the provisions of the statute requiring the judge before whom an adoption proceeding is had to examine the child, even when of tender years, is in no sense mandatory. The provision is designed to safeguard the interests of the child, and it may be that she or one proceeding in her behalf could attack the validity of the order upon the ground that the statute had not been strictly pursued. As to children under twelve years of age, the proceeding is strictly in invitum, and to change or abridge their natural rights the prescribed procedure must be strictly followed; but it does not lie in the mouth of a stranger, *544or one claiming through an adult and a consenting party to the adoption proceeding, to say that because the interests of the passive and helpless subject of it were not so carefully looked after as they should have been, she must therefore be deprived of the1 advantages of the order of adoption to which she has always conformed, and the protection of which she invokes.